Howard, J., orally.
The defendant had a right of election for one year.. If he did not choose to redeem within the year, Smith’s bond to him was no longer in force. Smith, at the end of that year, might have sued for the deficiency, in the value of the land.
True, the defendant had contracted to repay the consideration money, on a re-conveyance. But Smith’s bond of same •date, to the defendant, gave the defendant the year to choose whether to redeem or not. Thus, within that year, Smith had no election to re-convey. And the contract, on which plaintiff relies, as to the right of re-conveyance, extended only to a re-conveyance within the first year. There was not then, in Smith, at any time, a right of election. His election to re-convey, and his tender of the deed, February 28, 1848, were therefore of no effect.
The suit for the deficiency was not brought till March 28, 1848. It is contended he had a reasonable time for inquiry. But, as his right was only to recover the deficiency, it was not necessary that, prior to his suit, he should know the exact value. That could be shown by the evidence at the trial. His *515right of action accrued at the end of the first year. From that date, more than six years elapsed, before the suit was brought. The bar is therefore effectual.

Judgment for defendant.